— Appeal by defendant Jack K. Greenberg from an order of the Supreme Court, Kings County (Dowd, J.), dated September 14, 1982, which denied his motion for partial summary judgment dismissing the plaintiff’s first cause of action. Order reversed, on the law, with costs, and appellant’s motion granted. The disclaimer clause in the contract of sale between the parties, which states in pertinent part that the plaintiff purchaser acknowledged “full familiarity with the financial condition * * * of the Corporation” and disclaimed “reliance on any representations, covenants or warranties made by any other party hereto” is sufficiently specific to negate plaintiff’s allegation of reliance and precludes parol evidence with respect to appellant’s alleged fraud (Danann Realty Corp. v Harris, 5 NY2d 317; Wittenberg v Robinov, 9 NY2d 261; Barnes v Gould, 83 AD2d 900; Wilson v Gelarie, 80 AD2d 850; Seaman-Andwall Corp. v Wright Mach. Corp., 31 AD2d 136). As the plaintiff is precluded from asserting fraud on the part of the appellant, the appellant is entitled to summary judgment on the first cause of action on the basis of the general release executed by plaintiff in favor of appellant. Lazer, J. P., Gibbons, Gulotta, Weinstein and Rubin, JJ., concur.